           Case 7:20-cv-01332-PMH Document 17 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
DANA STEPHENSON,

                                            Plaintiff,                 Case No.: 7:20-cv-01332 (NSR)

                          -against-                                    NOTICE OF APPEARANCE

EXCLUSIVE MOTOR-SPORTS LLC, EXCLUSIVE
MOTOR SPORTS & COLLISION CENTER LLC,
EXCLUSIVE MOTOR CARS LLC, and
BETHPAGE FEDERAL CREDIT UNION,

                                             Defendants.
-------------------------------------------------------------------X


         PLEASE TAKE NOTICE that the undersigned attorney hereby appears as counsel for

Defendant, Bethpage Federal Credit Union, in connection with the above-entitled action. Please

forward all future correspondence and litigation documents to the attention of the undersigned.

         I certify that I am admitted to practice in this court.

Dated:        Uniondale, New York
              April 27, 2020
                                                     Yours, etc.,
                                                     RIVKIN RADLER LLP
                                                     Attorneys for Defendant
                                                     BETHPAGE FEDERAL CREDIT UNION

                                            By:              Michael P. Versichelli
                                                     Michael P. Versichelli (MV2692)
                                                     926 RXR Plaza
                                                     Uniondale, NY 11556-0926
                                                     (516) 357-3000
                                                     Michael.Versichelli@rivkin.com
